IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE, )
)
v. ) I.D. No. 1302010375
)
DAYMON WINCKLER, ) Cr. A. Nos. IN13-02-0818, etc.
Defendant. )

Submitted: March 14, 2019
Decided: March 20, 2019

M
Upon Defendant Daymon Winckler ’s Requestfor a Certijz`cate OfEligibility
to Fl`le Under 11 Del. C. § 421409 and Del. Super. Ct. Spec. R. 2017-l(d),
DENIED.

This 20th day of March, 2019, upon consideration of the Defendant Daymon
Winckler’s Request for a Certificate of Eligibility (D.I. 48), the Attorney General’s
response thereto (D.I. 49), and the record in this matter, it appears to the Court that:

A. Winckler’s Indictment, Plea, and Sentence.

(1) On February 18, 2013, a New Castle County grand jury indicted
Winckler for one count of Murder in the Second Degree, three counts of Reckless
Endanger in the First Degree, four counts of Possession of a Firearm During the

Cornmission of a Felony (PFDCF), one count of Possession of a Firearm by a Person

Prohibited.l

 

1 Indictment, State v. Daymon Winckler, ID No. 1302010375 (Del. Super. Ct. Feb. 18, 2013)
(D.I. l).

(2) At the time he committed these crimes, Winckler had at least three prior
felony convictions and Was, therefore, a habitual criminal offender.2

(3) On May 22, 2014, Winckler pleaded guilty to one count of Reckless
Endangering in the First Degree and one PFDCF count.3 He did so in exchange for
dismissal of the remaining charges and the State’s favorable sentencing
recommendation (a cap of 15 years imprisonment).4

(4) Winckler’s sentencing occurred a few months later, on October 10,
2014, after a pre-sentence investigative report Was prepared and the State had filed
a habitual criminal petition on the reckless endangering count.5 F or that first-degree
reckless endangering conviction, Winckler Was sentenced to ten years of
imprisonment be served under the provisions of the then-extant Habitual Criminal

Act.6 For the PFDCF offense, Winckler Was sentenced to a consecutive five-year

 

2 See DEL. CODE ANN. tit. ll, § 4214(a) (2012) (providing that a person Who has been thrice
previously convicted of a felony and is thereafter convicted of another felony may be declared a
habitual criminal).

3 Plea Agreement and TIS Guilty Plea Form, State v. Daymon Winckler, ID No. 13020103 75
(Del. Super. Ct. May 22, 2014) (D.I. 32).

4 Id.
5 D.I. 33 and 34.
6 Sentencing Order, State v. Daymon Winckler, ID No. 13020103 75 (Del. Super. Ct. Oct. 10,

2014). Winckler’s sentence has since been modified to require him to complete the Key
rehabilitation program While incarcerated See D.I. 41.

_2_

term of incarceration7 Winckler’s sentencing order notes that his habitual criminal
sentence has an effective date of February 20, 2013.8

B. Winckler’s Post-Sentence Efforts to Reduce His Sentence.

(5) Winckler filed no direct appeal from his convictions or sentence. But
he has filed several requests_some successful, some not_to reduce, modify, or
clarify his sentence.9

(6) Winckler has now requested a certificate of eligibility to file a petition
seeking exercise of the Court’s jurisdiction to modify his sentence under
11 Del. C. § 4214(f).10 The Attorney General has responded.ll And the Court has
carefully considered the parties’ positions on Whether Winckler can be granted a

certificate of eligibility. He cannot.

 

7 Ia'.

8 Id. See McNaz'r v. State, 2011 WL 768639, at *1 (Del. Mar. 4, 2011) (“Under DEL.
CODE ANN. tit. 11, § 3901(b) and (c), a defendant must be credited With all Level V time served in
default of bail either by ‘backdating’ the effective date to the date of incarceration or by crediting
the defendant with the time served.”).

9 See D.I. 35-47.

10 D.I. 48; Del. Super. Ct. Spec. R. 2017-1(c)(2), (3).

ll D.I. 49; Del. Super. Ct. Spec. R. 2017-1(0)(5) (providing that the Attorney General shall
file a Written response to a request for certificate of eligibility).

_3_

C. Winckler Does Not Meet § 4214(f)’s Tvpe-of-Sentence Requirement.

(7) The first eligibility requirement an inmate must meet to gain sentence
relief under 11 Del. C. § 4214(f) is the type-of-sentence requirement.12 Winckler
does not meet this requirement because the ten-year incarcerative term for his felony
reckless endangering conviction was imposed solely within his sentencing judge’s
discretion 13

(8) When Winckler was sentenced for first-degree reckless endangering as
a habitual offender, § 4214(a) provided a habitual offender could receive a sentence
of up to life imprisonment and would “receive a minimum sentence which shall not
be less than the statutory maximum penalty provided elsewhere in this Title for the
fourth or subsequent felony which forms the basis of the State’s petition to have the
person declared to be an habitual criminal except that this minimum provision shall
apply only when the fourth or subsequent felony is a Title 11 violent felony, as

defined in § 4201(c) of this title.”14 The statutory maximum penalty for reckless

 

12 DEL. CODE ANN. tit. 11, § 4214(f) (2018) (providing that an inmate must be serving a
sentence imposed upon him as “an habitual criminal [that is] a minimum sentence of not less than
the statutory maximum penalty for a violent felony pursuant to 4214(a) of this title, or a life
sentence pursuant to 4214(b) of this title prior to July 19, 2016”).

13 DEL. CODE ANN. tit. 11, § 4214(a) (2012) (any person sentenced under then-existing
§ 4214(a) had to receive a minimum sentence of not less than the statutory maximum penalty
otherwise provided for any fourth or subsequent Title 11 violent felony that formed the basis of
the State’s habitual criminal petition; but the Court could, in its discretion, impose upon any
habitual criminal a sentence anywhere between that minimum and natural life for any triggering
felony).

14 DEL. CODE ANN. tit. ll, § 4214(a) (2012).
_4_

endangering first degree, the violent felony15 that formed the basis of the State’s
petition to declare Winckler a habitual offender, was five years at Level V
incarceration.16 So for that count, Winckler faced a sentence ranging anywhere from
five years to life imprisonment.17 Because the sentencing judge exercised her
discretion under § 4214(a) to sentence Winckler to ten years of imprisonment instead
of five years at Level V incarceration, Winckler did not receive “a minimum
sentence of not less than the statutory maximum penalty for a violent felony.”18 And

he, therefore, does not meet § 4214(f)’s type-of-sentence eligibility requirement.19

 

15 DEL. CODE ANN. tit. 11, § 4201(c) (2012) (classifying Reckless Endangering in the First
Degree as a violent felony).

16 DEL. CODE ANN. tit. 11, § 604 (2012) (defining Reckless Endangering in the First Degree
as a class E felony); id. at § 4205(b)(5) (providing punishment for class E felony was “up to 5
years to be served at Level V”).

17 See n.14, supra

18 DEL. CODE ANN. tit. ii, § 4214(f) (2018).

19 See Clark v. State, 2018 WL 1956298, at *3 (Del. Apr. 24, 2018) (“a minimum sentence
of not less than the statutory maximum penalty for a violent felony” means the inmate must have
received the minimum sentence a judge was constrained to impose under the prior version of the
Habitual Criminal Act, and so, where a sentencing judge exercised his or her discretion to impose
greater than the minimum required under pre-2016 § 4214(a), the inmate cannot seek modification
under § 4214(f)); Durham v. State, 2018 WL 2069057, at * 1 (Del. May 2, 2018) (same); State v.
Williams, 2018 WL 293 83 13, at *2 (Del. Super. Ct. June 8, 2018) (same); State v. Alley, 2018 WL
5013526 (Del. Super. Ct. Oct. 16, 2018) (same).

_5_

NOW, THEREFORE, IT IS ORDERED that Defendant Daymon
Winckler’s Request for a Certificate of Eligibility is DENIED; he may not file a
petition seeking exercise of this Court’s jurisdiction to modify his sentence under

11 Del. C. § 4214(f) and Del. Super. Ct. Spec. R. 2017-1(d).

 

Paul R. Wallace, Judge

Original to Prothonotary

cc: Hon. Mary M. Johnston
Annemarie H. Puit, Chief Prosecutor, NCCo.
Gregory E. Smith, Deputy Attorney General
Michael C. Heyden, Esquire